DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 12/17/2021 are fully considered as follows:
Applicant argues that the 35 USC 103 rejections to claims 1 and 12 should not be maintained in view of “Dong does not teach or suggest "wherein the PLC is further configured to: initialize the robot, in the initial state, to enable the self-test procedure; and in response to determining that the self-test procedure is successful, transit the robot from the initial state to the calibration state wherein calibration of the robot is confirmed or performed," as recited in amended claim 2. The PLC of Dong is not capable of transitioning the robot from initialization, to self-test, to calibration. Instead, in Dong, the PLC performs the calibration during automated operation when feedback information to the main monitoring module indicates calibration is needed." However, Dong teaches S2 system check and S3 initialization of the robot is transitioned into S55 calibrating step. Therefore, the argument is moot.
Applicant argues “Dong does not teach or suggest "while the robot is in the calibration state, in response to determining that the calibration is done, transit the robot from the calibration state to a disabled state in which the robot is powered down," as recited in amended claim 2. The robot in Dong transitions back to automatic operation mode to resume all actions of the strategy command rather than transitioning to a disabled state after calibration is complete.” However, Dong teaches transitioning from the calibration state in S55 before the robot is powered down in S6. Therefore, the argument is moot.
Applicant argues “Su does not teach or suggest "wherein the robot is switched among different states in response to a switching condition being satisfied," as recited in amended claim 2. The PLC in Su 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-8, 12-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 103368795 A) in view of Su (CN 104699122 A) in further view of Soe-Knudsen (US 20130079928 A1).  
Regarding Claim 2, Dong teaches wherein the FSM at least includes: an initial state for a self-test procedure to check whether components of the robot are able to operate properly ([0009] In order to achieve the above objectives, the present invention provides an operating method of an automatic feeding, testing and sorting system, which includes the following steps: [0011] S2, system connection check [0012] S3, the robot starts and initializes the settings) and wherein the PLC is further configured to: initialize the robot, in the initial stat([0009] In order to achieve the above objectives, the present invention provides an operating method of an automatic feeding, testing and sorting system, which includes the following steps: [0011] S2, system connection check); and in response to determining that the self-test procedure is successful ([0011] S2, system connection check [0012] S3, the robot starts and initializes the settings), transit the robot from the initial state to the calibration state. ([0011] S2, system connection check [0012] S3, the robot starts and initializes the settings [0014] S5, automatic operation of the system [0016] Among them, the S5, the automated operation of the system includes the following steps: [0021] S55, start the machine vision calibration process) Preliminary Amendment Page 3 of 12while the robot is in the calibration stat. ([0014] S5, automatic operation of the system [0016] S5, the automated operation of the system includes the following steps: [0021] S55, start the machine vision calibration process [0015] S6, shut down and shut down the equipment.)
Dung does not expressly disclose but Su discloses An apparatus for controlling a robot ([0008] A robot motion control system, the system includes a control terminal subsystem and a server terminal system), comprising: a programmable logic controller (PLC) configured to define ([0013] PLC input/output control), based on a finite state machine (FSM): ([0014] Define the working mode of the worker thread module as a finite state machine) states and associated operations of the robot ([0013] The human-computer interaction interface is an interface that controls the terminal subsystem and the user directly interacts, and is used to receive user operation instructions and pass them to the work thread module. Its content includes calibration, manual operation, teaching, reproduction, program editing, and robot status.), and switching conditions among the states ([0029] The PMAC interaction module is a finite state machine, including an initialization state, a motion state, and a stop state;), wherein the robot is switched among different states in response to a switching condition being satisfied ([0030] When the PMAC interactive module is running in the initialization state, it will enter a loop to continuously update the robot state without any operation. Once the instruction to enter the motion state is received, the PMAC interactive module will clear the cache, enable the motor, and enable PMAC enters the PT mode, and then enters the motion state; [0031]When the PMAC interactive module enters the motion state, if it does not detect the stop instruction, it will enter the loop, and will receive the joint path command calculated by the instruction interpreter, and calculate the PMAC motion trajectory through interpolation, and send it to PMAC, If a stop instruction is received, the PMAC interactive module will enter the stop instruction;), and a calibration state for calibrating the robot ([0018] Calibration mode: In this mode, the zero position of each joint of the robot can be reset, and the user's robot can be calibrated;).
In this way, the system of Su includes controlling a robot with a PLC, FSM, and switching among different states. Like Dong, Su is concerned with controlling a robot.
Therefore, from these teachings of Dong and Su, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Su to the system of Dong since doing so would enhance the system by providing a robot motion control system to solve the problems of poor versatility, poor scalability, and poor system openness of the existing robot motion control system.
Dong does not expressly disclose but Soe-Knudsen discloses wherein calibration of the robot is confirmed or performed. (Fig. 12 [0141] the calibration is performed, i.e. the models are refined, as indicated by step 68. Then in step 70 it is assessed whether the calibration is ok. If this is the case, then the calibration loop is done as indicated by step 72. )
In this way, the system of Soe-Knudsen includes providing a method of calibrating a multi-joint robot which does not require the use of external active measurement equipment ([0011]). Like Dong, Soe-Knudsen is concerned with controlling a robot.
Therefore, from these teachings of Dong and Soe-Knudsen, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Soe-Knudsen to the system of Dong since doing so would enhance the system by assessing whether the calibration is ok.
Regarding Claim 4, Dong teaches wherein the PLC is further configured to: while the robot is in the disabled state ([0015] S6, shut down and shut down the equipment.), in response to receiving an coordinate-defining instruction ([0061] the main monitoring module is provided with a plurality of test interfaces, a PLC interface [0112] This step realizes that the main monitoring module 11 completes the coordinate calibration of the grasping position of the product to be tested through the machine vision module 12), keep the robot in the disabled state ([0015] S6, shut down and shut down the equipment) and activate the robot to facilitate a definition of a coordinate system for the robot ([0034] S555: The machine vision module compares the captured image with the standard image, and calculates the coordinate values that need to be compensated; [0036] S557: The main monitoring module commands the industrial robot to perform positioning according to the coordinate value;); and in response to receiving a calibration instruction ([0014] S5, automatic operation of the system [0016] S5, the automated operation of the system includes the following steps: [0021] S55, start the machine vision calibration process), transit the robot from the disabled state back to the calibration stat. ([0015] S6, shut down and shut down the equipment [0014] S5, automatic operation of the system [0016] S5, the automated operation of the system includes the following steps: [0021] S55, start the machine vision calibration process)
Regarding Claim 5, Dong teaches wherein the activating the robot to facilitate the definition of the coordinate system for the robot includes performing at least one of: defining work object data, payload data, tool data, work object coordinate or a user frame; reading work object data, payload data or tool data; calibrating a base frame or a user frame; and identifying a position of a target and informing the position to the PLC. ([0061] the main monitoring module is provided with a plurality of test interfaces, a PLC interface [0112] This step realizes that the main monitoring module 11 completes the coordinate calibration of the grasping position of the product to be tested through the machine vision module 12)
Regarding Claim 6, Dong teaches wherein the PLC is further configured to: while the robot is in the disabled state ([0015] S6, shut down and shut down the equipment), in response to receiving an enable instructions ([0012] S3, the robot starts and initializes the settings), transit the robot from the disabled state to a standby state in which the robot is powered up and axes of the robot are held at corresponding current positions. ([0015] S6, shut down and shut down the equipment [0012] S3, the robot starts and initializes the settings [0014] S5, automatic operation of the system [0018] S52: The main monitoring module sends a strategy command to the industrial robot according to the result of the strategy calculation, and directs the industrial robot to pick and place materials on the target test unit;)
Regarding Claim 7, Dung does not expressly disclose but Su discloses herein the PLC is further configured to ([0013] PLC input/output control): while the robot is in the standby state ([0029] The PMAC interaction module is a finite state machine, including an initialization state, a motion state, and a stop state;), in response to receiving a jogging instruction ([0030] Once the instruction to enter the motion state is received, the PMAC interactive module will clear the cache, enable the motor, and enable PMAC enters the PT mode, and then enters the motion state;), transit the robot from the standby state to a moving state to activate the robot to jog ([0030] When the PMAC interactive module is running in the initialization state, it will enter a loop to continuously update the robot state without any operation. Once the instruction to enter the motion state is received, the PMAC interactive module will clear the cache, enable the motor, and enable PMAC enters the PT mode, and then enters the motion state;); and while the robot is in the moving state, in response to receiving a jogging instruction, keep the robot in the moving state and activate the robot to jog. ([0030] Once the instruction to enter the motion state is received, the PMAC interactive module will clear the cache, enable the motor, and enable PMAC enters the PT mode, and then enters the motion state; [0031] 2)When the PMAC interactive module enters the motion state, if it does not detect the stop command, it will enter the loop, and will receive the joint path command calculated by the command interpreter, and calculate the PMAC motion trajectory through interpolation, and send it to PMAC)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Su because it facilitates having a robot control system instruct the robot to move while in the motion state.
Regarding Claim 8, Dung does not expressly disclose but Su discloses wherein the PLC is further configured to: ([0013] PLC input/output control) while the robot is in the moving state ([0029] The PMAC interaction module is a finite state machine, including an initialization state, a motion state, and a stop state;), in response to receiving a stopping instruction, transit the robot from the moving state to a stopping state to stop a movement of the robot. ([0031] When the PMAC interactive module enters the motion state, if it does not detect the stop command, it will enter the loop, and will receive the joint path command calculated by the command interpreter, and calculate the PMAC motion trajectory through interpolation, and send it to PMAC, If a stop instruction is received, the PMAC interactive module will enter the stop instruction;)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Su because it facilitates having a robot control system instruct the robot to stop while in the stop state.
Regarding Claim 12, Dung teaches A method for controlling a robot, comprising: ([0002] an automatic feeding, testing and sorting system and an operating method thereof) wherein the FSM at least includes: an initial state for a self-test procedure to check whether components of the robot are able to operate properly (Dong [0009] In order to achieve the above objectives, the present invention provides an operating method of an automatic feeding, testing and sorting system, which includes the following steps: [0011] S2, system connection check [0012] S3, the robot starts and initializes the settings)
Dung does not expressly disclose but Su discloses defining, based on a finite state machine (FSM) ([0014] Define the working mode of the worker thread module as a finite state machine) in a programmable logic controller (PLC): ([0013] PLC input/output control) states and associated operations of the robot (Su [0013] The human-computer interaction interface is an interface that controls the terminal subsystem and the user directly interacts, and is used to receive user operation instructions and pass them to the work thread module. Its content includes calibration, manual operation, teaching, reproduction, program editing, and robot status.), and switching conditions among the states ([0029] The PMAC interaction module is a finite state machine, including an initialization state, a motion state, and a stop state;); and switching the robot among different states in response to a switching condition being satisfied ([0030] When the PMAC interactive module is running in the initialization state, it will enter a loop to continuously update the robot state without any operation. Once the instruction to enter the motion state is received, the PMAC interactive module will clear the cache, enable the motor, and enable PMAC enters the PT mode, and then enters the motion state; [0031]When the PMAC interactive module enters the motion state, if it does not detect the stop instruction, it will enter the loop, and will receive the joint path command calculated by the instruction interpreter, and calculate the PMAC motion trajectory through interpolation, and send it to PMAC, If a stop instruction is received, the PMAC interactive module will enter the stop instruction;),
In this way, the system of Su includes controlling a robot with a PLC, FSM, and switching among different states. Like Dong, Su is concerned with controlling a robot.
Therefore, from these teachings of Dong and Su, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Su to the system of Dong since doing so would enhance the system by providing a robot motion control system to solve the problems of poor versatility, poor scalability, and poor system openness of the existing robot motion control system.
 Dong does not expressly disclose but Soe-Knudsen discloses and a calibration state confirming calibration of the robot and if necessary calibrating the robot. (Fig. 12 [0141] the calibration is performed, i.e. the models are refined, as indicated by step 68. Then in step 70 it is assessed whether the calibration is ok. If this is the case, then the calibration loop is done as indicated by step 72. )
In this way, the system of Soe-Knudsen includes providing a method of calibrating a multi-joint robot which does not require the use of external active measurement equipment ([0011]). Like Dong, Soe-Knudsen is concerned with controlling a robot.
Therefore, from these teachings of Dong and Soe-Knudsen, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Soe-Knudsen to the system of Dong since doing so would enhance the system by assessing whether the calibration is ok.
 Regarding Claim 13, Dong teaches wherein switching the robot among different states comprises: initializing the robot, in the initial state, to enable the self-test procedure ([0009] In order to achieve the above objectives, the present invention provides an operating method of an automatic feeding, testing and sorting system, which includes the following steps: [0011] S2, system connection check); and in response to determining that the self-test procedure is successful ([0011] S2, system connection check [0012] S3, the robot starts and initializes the settings), transiting the robot from the initial state to the calibration stat([0011] S2, system connection check [0012] S3, the robot starts and initializes the settings [0014] S5, automatic operation of the system [0016] Among them, the S5, the automated operation of the system includes the following steps: [0021] S55, start the machine vision calibration process)
Regarding Claim 14, Dong teaches wherein switching the robot among different states further comprises:Preliminary AmendmentAtty. Docket No. ABBKM-87 Page 7 of 12while the robot is in the calibration stat ([0014] S5, automatic operation of the system [0016] S5, the automated operation of the system includes the following steps: [0021] S55, start the machine vision calibration process [0015] S6, shut down and shut down the equipment.)
Regarding Claim 15, Dong teaches wherein switching the robot among different states further comprises: while the robot is in the disabled stat[0015] S6, shut down and shut down the equipment.), in response to receiving an coordinate-defining instruction ([0061] the main monitoring module is provided with a plurality of test interfaces, a PLC interface [0112] This step realizes that the main monitoring module 11 completes the coordinate calibration of the grasping position of the product to be tested through the machine vision module 12), keeping the robot in the disabled state ([0015] S6, shut down and shut down the equipment) and activating the robot to facilitate a definition of a coordinate system for the robot ([0034] S555: The machine vision module compares the captured image with the standard image, and calculates the coordinate values that need to be compensated; [0036] S557: The main monitoring module commands the industrial robot to perform positioning according to the coordinate value;); and in response to receiving a calibration instruction ([0014] S5, automatic operation of the system [0016] S5, the automated operation of the system includes the following steps: [0021] S55, start the machine vision calibration process), transiting the robot from the disabled state back to the calibration state. ([0015] S6, shut down and shut down the equipment [0014] S5, automatic operation of the system [0016] S5, the automated operation of the system includes the following steps: [0021] S55, start the machine vision calibration process)
Regarding Claim 16, Dong teaches wherein the activating the robot to facilitate the definition of the coordinate system for the robot includes performing at least one of: defining work object data, payload data, tool data, work object coordinate or a user frame; reading work object data, payload data or tool data; calibrating a base frame or a user frame; and identifying a position of a target and informing the position to the PLC. ([0061] the main monitoring module is provided with a plurality of test interfaces, a PLC interface [0112] This step realizes that the main monitoring module 11 completes the coordinate calibration of the grasping position of the product to be tested through the machine vision module 12)
Regarding Claim 17, Dong teaches wherein switching the robot among different states further comprises: while the robot is in the disabled stat[0015] S6, shut down and shut down the equipment), in response to receiving an enable instruction ([0012] S3, the robot starts and initializes the settings), transiting the robot from the disabled state to a standby state in which the robot is powered up and axes of the robot are held at corresponding current positions. ([0015] S6, shut down and shut down the equipment [0012] S3, the robot starts and initializes the settings [0014] S5, automatic operation of the system [0018] S52: The main monitoring module sends a strategy command to the industrial robot according to the result of the strategy calculation, and directs the industrial robot to pick and place materials on the target test unit;)
Regarding Claim 18, Dung does not expressly disclose but Su discloses wherein switching the robot among different states further comprises: while the robot is in the standby stat([0029] The PMAC interaction module is a finite state machine, including an initialization state, a motion state, and a stop state;), in response to receiving a jogging instruction ([0030] Once the instruction to enter the motion state is received, the PMAC interactive module will clear the cache, enable the motor, and enable PMAC enters the PT mode, and then enters the motion state;), transiting the robot from the standby state to a moving state to activate the robot to jog ([0030] When the PMAC interactive module is running in the initialization state, it will enter a loop to continuously update the robot state without any operation. Once the instruction to enter the motion state is received, the PMAC interactive module will clear the cache, enable the motor, and enable PMAC enters the PT mode, and then enters the motion state;); and while the robot is in the moving stat([0030] Once the instruction to enter the motion state is received, the PMAC interactive module will clear the cache, enable the motor, and enable PMAC enters the PT mode, and then enters the motion state; [0031] 2)When the PMAC interactive module enters the motion state, if it does not detect the stop command, it will enter the loop, and will receive the joint path command calculated by the command interpreter, and calculate the PMAC motion trajectory through interpolation, and send it to PMAC)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Su because it facilitates having a robot control system instruct the robot to move while in the motion state.
Regarding Claim 19, Dung does not expressly disclose but Su discloses wherein switching the robot among different states further comprises: while the robot is in the moving state ([0029] The PMAC interaction module is a finite state machine, including an initialization state, a motion state, and a stop state;), in response to receiving a stopping instruction, transiting the robot from the moving state to a stopping state to stop a movement of the robot. ([0031] When the PMAC interactive module enters the motion state, if it does not detect the stop command, it will enter the loop, and will receive the joint path command calculated by the command interpreter, and calculate the PMAC motion trajectory through interpolation, and send it to PMAC, If a stop instruction is received, the PMAC interactive module will enter the stop instruction;)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Su because it facilitates having a robot control system instruct the robot to stop while in the stop state.
Regarding Claim 23, A robot comprising the apparatus. (Refer to Claim 2 rejection above.)
Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 103368795 A) in view of Su (CN 104699122 A) in further view of Soe-Knudsen (US 20130079928 A1) in further view of Torii (US 5204598 A).
Regarding Claim 9, Dung does not expressly disclose but Torii discloses wherein the stopping instruction includes:Preliminary Amendment Atty. Docket No. ABBKM-87Page 5 of 12a first stopping instruction configured to stop the movement of the robot in response to an error being detected (Abstract: The monitoring of a position error of a servomotor for the axis with respect to which the collision is detected is stopped. Fig. 1 element S3 collide with foreign matter? Element S12 Speed command = 0); a second stopping instruction configured to stop the movement of the robot meanwhile disconnecting power supply to the robot (Col 4 Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.); and a third stopping instruction configured to stop the movement of the robot meanwhile maintaining the power supply to the robot. (Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Torii because it facilitates monitoring a position error to determine if a collision is detected and stopping the servomotor, and not disconnecting power or disconnecting power to the servomotor.
Regarding Claim 10, Dung does not expressly disclose but Su discloses further transit the robot from the stopping state back to the standby state ([0032] When the PMAC interactive module enters the stop state, it will re-enter the initialization state after waiting for 3 seconds.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Su because it facilitates having a robot control system instruct the robot to stop while in the stop state and then enter the initialization state.
Dung does not expressly disclose but Torii discloses wherein the PLC is further configured to: in response to receiving the first stopping instruction, further transit the robot from the stopping state to an error state (Abstract: The monitoring of a position error of a servomotor for the axis with respect to which the collision is detected is stopped. Fig. 1 element S3 collide with foreign matter? Element S12 Speed command = 0 element S15 resume monitoring of position error); in response to receiving the second stopping instruction, further transit the robot from the stopping state back to the disabled state (Col 4 Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.); and in response to receiving the third stopping instruction (Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Torii because it facilitates having a robot monitor a position error to determine if a collision is detected and stopping the servomotor, and not disconnecting power or disconnecting power to the servomotor.
Regarding Claim 11, Dung does not expressly disclose but Torii discloses wherein the PLC is further configured to: while the robot is in the error state, in response to receiving a reset instruction, transit the robot from the error state to the initial state (Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected); and in response to receiving an error-clearing instruction, transit the robot from the error state to the disabled state. (Col 4 Lines 28-33 [S31] This step determines whether the position error Ep exceeds a predetermined value E for both the axis with respect to which the collision is detected and the axis with respect to which the collision is not detected. If the position error Ep exceeds the predetermined value E, then control goes to a step S32. Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Torii because it facilitates monitoring a position error to determine if a collision is detected and not disconnecting power or disconnecting power to the servomotor.
Regarding Claim 20, Dung does not expressly disclose but Torii discloses wherein the stopping instruction includes:Preliminary AmendmentAtty. Docket No. ABBKM-87 Page 9 of 12a first stopping instruction configured to stop the movement of the robot in response to an error being detected (Abstract: The monitoring of a position error of a servomotor for the axis with respect to which the collision is detected is stopped. Fig. 1 element S3 collide with foreign matter? Element S12 Speed command = 0); a second stopping instruction configured to stop the movement of the robot meanwhile disconnecting power supply to the robot (Col 4 Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.); and a third stopping instruction configured to stop the movement of the robot meanwhile maintaining the power supply to the robot. (Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Torii because it facilitates monitoring a position error to determine if a collision is detected and stopping the servomotor, and not disconnecting power or disconnecting power to the servomotor.
Regarding Claim 21, Dung does not expressly disclose but Su discloses further transiting the robot from the stopping state back to the standby state. ([0032] When the PMAC interactive module enters the stop state, it will re-enter the initialization state after waiting for 3 seconds.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Su because it facilitates having a robot control system instruct the robot to stop while in the stop state and then enter the initialization state.
Dung does not expressly disclose but Torii discloses wherein switching the robot among different states further comprises: in response to receiving the first stopping instruction, further transiting the robot from the stopping state to an error state (Abstract: The monitoring of a position error of a servomotor for the axis with respect to which the collision is detected is stopped. Fig. 1 element S3 collide with foreign matter? Element S12 Speed command = 0 element S15 resume monitoring of position error); in response to receiving the second stopping instruction, further transiting the robot from the stopping state back to the disabled state (Col 4 Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.); and in response to receiving the third stopping instruction (Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected.), 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Torii because it facilitates monitoring a position error to determine if a collision is detected and stopping the servomotor, and not disconnecting power or disconnecting power to the servomotor.
Regarding Claim 22, Dung does not expressly disclose but Torii discloses wherein switching the robot among different states further comprises: while the robot is in the error state, in response to receiving a reset instruction, transiting the robot from the error state to the initial stat(Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected); and in response to receiving an error-clearing instruction, transiting the robot from the error state to the disabled state. (Col 4 Lines 28-33 [S31] This step determines whether the position error Ep exceeds a predetermined value E for both the axis with respect to which the collision is detected and the axis with respect to which the collision is not detected. If the position error Ep exceeds the predetermined value E, then control goes to a step S32. Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Dong with the teachings of Torii because it facilitates monitoring a position error to determine if a collision is detected and not disconnecting power or disconnecting power to the servomotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664